Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered.  The examiner has considered the new presentation of claims and applicant's arguments in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The amendment to claim 6 has removed “means” from the claim.  Therefore, the claims are given the broadest reasonable interpretation of the claim elements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-9, 11, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) in view of Berstis (US 6198996) and Lee ‘914 (US 4673914).
Regarding claim 1, Mouser discloses an authentication apparatus for a vehicle (authentication system 10 includes vehicle computing device 56 in communication with remote authentication server 36 for vehicle 52 in title, abstract, figs. 1-3, 0022-0029), the apparatus comprising:
a camera configured to detect an identifying object associated with a user (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037), the identifying object having a source of authentication data(driver’s license or other document information including license number, license ID, address, birthday or other code in pars 0030-0037, 0043, 0049);
a memory comprising stored authentication data (local database/ memory 16 with user identifying information and/or remote server database/ memory 46 with user profile 38 including user identifying information in figs. 1-3 and pars 0024, 0029-0033, 0035-0036; 0042, 0048);

read the source of authentication data to provide read authentication data (read, obtain, receive, take photo, recognize, OCR, scan or input authenticating information in abstract, pars 0030-0037, 0040, 0043, 0045, 0049);
compare the stored authentication data with the read authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049); and
responsive to the read authentication data matching the stored authentication data, selectively enable one or more functions of a vehicle to which the authentication apparatus is connectable, based on the read authentication data associated with the identifying object (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding amended claim 1, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose memory comprising stored access level associated with each authorized user nor the controller configured to selectively enable one or more functions from a list of two or more available functions of the vehicle to which the authentication apparatus is connectable, wherein the one or more functions are selected based on an access level associated with the user of the identifying 
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and vehicle controller (onboard computer 20) configured to enable one or more functions from a list of two or more functions (such as critical preferences, non-critical preferences, based on access level from identification of the user to limit/ prohibit access and operation of the vehicle (abstract, figs 8-10, 14-21, claim 1, col 4 line 17-col 5 line 5, col 10 line 65-col 11 line 22, col 17 line 18-col 22 line 23).   For example: normal user has access to a list of activated non-critical systems of seat, temperature, radio, telephone and ride settings; and a higher level user such as a master user has access to the normal settings and to a list of activated critical system setting of acceleration, waring and airbag settings in fig 21 (col 4 line 17-col 5 line 5, col 17 line 18-col 21 line 67).  User ID is input/verified by user interface 28 including camera, fingerprint, touch/number pad, smartcard inputs (fig 10, col 14 line 40-col 16 line 35) and the vehicle includes remote communications 500/520 (figs 8-9, col 10 line 65-col 14 line 37).       
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, memory comprising stored access level associated with each authorized user and the controller configured to selectively enable one or more functions from a list of two or more available functions of the vehicle to which the authentication apparatus is connectable, wherein the one or more functions are selected based on an access level 
Regarding amended claim 1, Mouser discloses theft prevention (par 0022, 0050) and Berstis discloses theft prevention (col 4 line 64-col 5 line 5).  Mouser and Berstis do not expressly disclose the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle.”
Lee ‘914 discloses an analogous art vehicle keyless entry system with optical / bar code reader to read a code on an identifying object (driver’s license / card) for user code providing the function of selectively unlocking entry doors (and ignition and alarm functions) when comparison of the read code matches a stored code (title, abstract, col 2 lines 44-56).  The code can be input by push buttons (fig 4) or reader (fig 5) on the outsider/ exterior of the door (figs 4-5, col. 1 lines 49-61, col 2 lines 44-56, col 3 lines 30-33, col 4 line 1-col 5 line 15).  The functions provides protection against theft with convenience and safety (col 1 lines 1-17, col 2 lines 33-43, col 11 line 44-col 12 line 6). 
Regarding amend claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle,” in view of Mouser and Berstis disclosing theft prevention functions and Lee ‘914 disclosing analogous art vehicle system with optical reading of identifying object to provide functions including entry door unlock for protection against theft with convenience and safety.

Regarding claim 5, Mouser discloses the authentication apparatus comprising a secondary authentication system configured to correlate the identifying object to a user (secondary system including authentication hardware 32, touch display 12, server 36, and/or mobile device 54 for multiple layers of authentication including fingerprint, facial recognition, retina, iris, signature, PIN, password, code, (partial) local authentication, (second) remote server authentication, NFC or touch input on mobile device, in figs. 1-6 and pars 0026-0037, 0042-0049).
Regarding claim 6, Mouser discloses, wherein the secondary authentication system is further configured to transmit, by a transmitter, information to a vehicle authority, the information indicative of the identity of the user, to allow the vehicle authority to authenticate and/or authorize use of a vehicle to which the authentication apparatus is connectable (secondary communication of identification information to server 36 for authentication by server 36 with microprocessor 48 and memory 46 with user profile 30 and vehicle profile 40 to authenticate/ authorize the user/driver and/or the server includes communication circuit 47 to provide confirmation 
Regarding claim 7, Mouser discloses, a receiver configured to receive information from a server to which the authentication apparatus is connectable, wherein the secondary authentication system is further configured to receive, by the receiver, a signal to enable the one or more functions of a vehicle to which the authentication apparatus is connectable (wireless communication circuitry such as cellular circuitry 22 and/or transceiver 44 and/or local wireless 30 receiving information/ signals to enable/ permit vehicle operation/ use from a server 36 or mobile device 54 over WAN 50 or local wireless in abstract, figs. 1-10, par 0025-0049).
Regarding claim 8, Mouser discloses, wherein the secondary authentication system includes a biometric-based authentication system (biometric, fingerprint, face/ facial recognition, retina, iris, signature in par 0008, 0013, 0022, 0026, 0030, 0032, 0043).
Regarding claim 9, Mouser discloses, wherein the identifying object is one of the following: a driving license, a passport, an ID card, and a government-issued identification (driver’s license, NFC card, passport, in pars 0030, 0032, 0034, 0049).  The examiner notes that driver’s license and passport are also government issued identification documents or cards.
Regarding clam 11, Mouser discloses, wherein the source authentication data comprises at least one of the following: a user image, a barcode, a Quick Response (QR) code, one or more characters/ text (image/ photo/ photograph, barcode, QR code, text 
Regarding claim 13, Mouser discloses, wherein the authentication apparatus is configured to selectively enable the one or more functions of a vehicle to which the authentication apparatus is connectable for a predetermined time period, the predetermined time period having either or both of a start and an end time (enabling when correct code is received and disabling/ end when no code received for a predetermined time in par 0006, 00011, 0038, 0040).
Regarding claim 14, Mouser discloses, wherein the predetermined time period commences when the read authentication data matches the stored authentication data (enabling when correct code is received and disabling when no code received for a predetermined time in par 0006, 00011, 0038, 0040 - time will restart with each correct code).
Regarding claim 16, Mouser discloses a vehicle comprising the authentication apparatus of claim 1 (vehicle/ car 52 in abstract, fig. 3, pars 0029, 0031, 0036, 0038-0041, 0044-0046, 0048) .
Regarding claim 17, Mouser discloses a computer implemented method of authentication for a vehicle (method and authentication system 10 includes vehicle computing device 56 in communication with remote authentication server 36 for vehicle 52 in title, abstract, figs. 1-3, 0022-0029), the method comprising:
detecting an identifying object (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037) having a source of authentication data (driver’s license or other document information including license 
reading the source authentication data to provide read authentication data (read, obtain, receive, take photo, recognize, OCR, scan or input authenticating information in abstract, pars 0030-0037, 0040, 0043, 0045, 0049);
comparing the read authentication with stored authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049); and
responsive to the read authentication data matching the stored authentication data, selectively enabling one or more functions of a vehicle, based on the read authentication data associated with the identifying object (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding claim 17, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose the method reading to provide access level associated with each authorized user nor selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object.
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, reading to provide access level associated with each authorized user and selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object in view of Berstis disclosing read/input user ID/verification to provide security levels associated with each user and selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Regarding amended claim 17, Mouser discloses theft prevention (par 0022, 0050) 
Lee ‘914 discloses an analogous art vehicle keyless entry system with optical / bar code reader to read a code on an identifying object (driver’s license / card) for user code providing the function of selectively unlocking entry doors (and ignition and alarm functions) when comparison of the read code matches a stored code (title, abstract, col 2 lines 44-56).  The code can be input by push buttons (fig 4) or reader (fig 5) on the outsider/ exterior of the door (figs 4-5, col. 1 lines 49-61, col 2 lines 44-56, col 3 lines 30-33, col 4 line 1-col 5 line 15).  The functions provides protection against theft with convenience and safety (col 1 lines 1-17, col 2 lines 33-43, col 11 line 44-col 12 line 6). 
Regarding amend claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle,” in view of Mouser and Berstis disclosing theft prevention functions and Lee ‘914 disclosing analogous art vehicle system with optical reading of identifying object to provide functions including entry door unlock for protection against theft with convenience and safety.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 17 a non-transitory computer readable medium having stored thereon a computer program product comprising instructions which, when 
Regarding claim 20, Mouser discloses a controller for a vehicle (vehicle computing device 56 including microprocessor 14 and in communication with remote server microprocessor 48 in abstract, figs. 1-3, pars 0024, 0029-0032, 0038-0048) configured to:
detect an identifying object associated with a user (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037), the identifying object having a source of authentication data (driver’s license or other document information including license number, license ID, address, birthday or other code in pars 0030-0037, 0043, 0049);
read the source authentication data to provide read authentication data (read, 
compare stored authentication data with the read authentication data; and
responsive to the read authentication data matching the stored authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049), selectively output a signal to enable one or more functions of a vehicle to which the controller is connectable, based on the read authentication data associated with the identifying object  (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding claim 20, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose the controller reading to provide access level associated with each authorized user nor selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object.  
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and vehicle controller (onboard computer 20) configured to enable one or more functions 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, controller reading to provide access level associated with each authorized user and selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object in view of Berstis disclosing read/input user ID/verification to provide security levels associated with each user and selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Regarding amended claim 20, Mouser discloses theft prevention (par 0022, 0050) and Berstis discloses theft prevention (col 4 line 64-col 5 line 5).  Mouser and Berstis do 
Lee ‘914 discloses an analogous art vehicle keyless entry system with optical / bar code reader to read a code on an identifying object (driver’s license / card) for user code providing the function of selectively unlocking entry doors (and ignition and alarm functions) when comparison of the read code matches a stored code (title, abstract, col 2 lines 44-56).  The code can be input by push buttons (fig 4) or reader (fig 5) on the outsider/ exterior of the door (figs 4-5, col. 1 lines 49-61, col 2 lines 44-56, col 3 lines 30-33, col 4 line 1-col 5 line 15).  The functions provides protection against theft with convenience and safety (col 1 lines 1-17, col 2 lines 33-43, col 11 line 44-col 12 line 6). 
Regarding amend claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle,” in view of Mouser and Berstis disclosing theft prevention functions and Lee ‘914 disclosing analogous art vehicle system with optical reading of identifying object to provide functions including entry door unlock for protection against theft with convenience and safety.


Claims 1, 3, 5-9, 11, 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926) in view of Berstis (US 6198996) and Wood (US 2018/0118164).

a camera configured to detect an identifying object associated with a user (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037), the identifying object having a source of authentication data(driver’s license or other document information including license number, license ID, address, birthday or other code in pars 0030-0037, 0043, 0049);
a memory comprising stored authentication data (local database/ memory 16 with user identifying information and/or remote server database/ memory 46 with user profile 38 including user identifying information in figs. 1-3 and pars 0024, 0029-0033, 0035-0036; 0042, 0048);
and a controller configured (vehicle computing device 56 including microprocessor 14 and in communication with remote server microprocessor 48 in abstract, figs. 1-3, pars 0024, 0029-0032, 0038-0048)to:
read the source of authentication data to provide read authentication data (read, obtain, receive, take photo, recognize, OCR, scan or input authenticating information in abstract, pars 0030-0037, 0040, 0043, 0045, 0049);
compare the stored authentication data with the read authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049); and

Regarding amended claim 1, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose memory comprising stored access level associated with each authorized user nor the controller configured to selectively enable one or more functions from a list of two or more available functions of the vehicle to which the authentication apparatus is connectable, wherein the one or more functions are selected based on an access level associated with the user of the identifying object.
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and vehicle controller (onboard computer 20) configured to enable one or more functions from a list of two or more functions (such as critical preferences, non-critical preferences, based on access level from identification of the user to limit/ prohibit access and operation of the vehicle (abstract, figs 8-10, 14-21, claim 1, col 4 line 17-col 5 line 5, col 10 line 65-col 11 line 22, col 17 line 18-col 22 line 23).   For example: normal user has 
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, memory comprising stored access level associated with each authorized user and the controller configured to selectively enable one or more functions from a list of two or more available functions of the vehicle to which the authentication apparatus is connectable, wherein the one or more functions are selected based on an access level associated with the user of the identifying object in view of Berstis disclosing memory with security levels associated with each user and controller selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Regarding amended claim 1, the combination applied above includes security levels associated with each user and controller selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle, but does not expressly disclose the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle.”
Wood discloses an analogous art vehicle security system (title, abstract) with 
Regarding amend claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle,” in view of Wood disclosing analogous art vehicle system with camera reading of identifying object to provide functions (actions / commands) including entry door/hood unlock for authorizations, limitations, restrictions of vehicle from external entry access in addition to restrictions on internal vehicles actions, commands, etc.
Regarding claim 3, Mouser discloses the authentication apparatus comprising a transmitter configured to transmit information to an external device to which the authentication apparatus is connectable, to provide information representing use of a vehicle to which the authentication apparatus is connectable (wireless communication 
Regarding claim 5, Mouser discloses the authentication apparatus comprising a secondary authentication system configured to correlate the identifying object to a user (secondary system including authentication hardware 32, touch display 12, server 36, and/or mobile device 54 for multiple layers of authentication including fingerprint, facial recognition, retina, iris, signature, PIN, password, code, (partial) local authentication, (second) remote server authentication, NFC or touch input on mobile device, in figs. 1-6 and pars 0026-0037, 0042-0049).
Regarding claim 6, Mouser discloses, wherein the secondary authentication system is further configured to transmit, by a transmitter, information to a vehicle authority, the information indicative of the identity of the user, to allow the vehicle authority to authenticate and/or authorize use of a vehicle to which the authentication apparatus is connectable (secondary communication of identification information to server 36 for authentication by server 36 with microprocessor 48 and memory 46 with user profile 30 and vehicle profile 40 to authenticate/ authorize the user/driver and/or the server includes communication circuit 47 to provide confirmation signal via to the vehicle directly and/or via mobile device in figs. 1-6 and pars 0026-0037, 0042-0049).
Regarding claim 7, Mouser discloses, a receiver configured to receive information from a server to which the authentication apparatus is connectable, wherein the secondary 
Regarding claim 8, Mouser discloses, wherein the secondary authentication system includes a biometric-based authentication system (biometric, fingerprint, face/ facial recognition, retina, iris, signature in par 0008, 0013, 0022, 0026, 0030, 0032, 0043).
Regarding claim 9, Mouser discloses, wherein the identifying object is one of the following: a driving license, a passport, an ID card, and a government-issued identification (driver’s license, NFC card, passport, in pars 0030, 0032, 0034, 0049).  The examiner notes that driver’s license and passport are also government issued identification documents or cards.
Regarding clam 11, Mouser discloses, wherein the source authentication data comprises at least one of the following: a user image, a barcode, a Quick Response (QR) code, one or more characters/ text (image/ photo/ photograph, barcode, QR code, text (character recognition) in par 0030-0032, 0037, 0049).
Regarding claim 13, Mouser discloses, wherein the authentication apparatus is configured to selectively enable the one or more functions of a vehicle to which the authentication apparatus is connectable for a predetermined time period, the 
Regarding claim 14, Mouser discloses, wherein the predetermined time period commences when the read authentication data matches the stored authentication data (enabling when correct code is received and disabling when no code received for a predetermined time in par 0006, 00011, 0038, 0040 - time will restart with each correct code).
Regarding claim 16, Mouser discloses a vehicle comprising the authentication apparatus of claim 1 (vehicle/ car 52 in abstract, fig. 3, pars 0029, 0031, 0036, 0038-0041, 0044-0046, 0048) .
Regarding claim 17, Mouser discloses a computer implemented method of authentication for a vehicle (method and authentication system 10 includes vehicle computing device 56 in communication with remote authentication server 36 for vehicle 52 in title, abstract, figs. 1-3, 0022-0029), the method comprising:
detecting an identifying object (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037) having a source of authentication data (driver’s license or other document information including license number, license ID, address, birthday or other code in pars 0030-0037, 0043, 0049);
reading the source authentication data to provide read authentication data (read, obtain, receive, take photo, recognize, OCR, scan or input authenticating information in abstract, pars 0030-0037, 0040, 0043, 0045, 0049);

responsive to the read authentication data matching the stored authentication data, selectively enabling one or more functions of a vehicle, based on the read authentication data associated with the identifying object (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding claim 17, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose the method reading to provide access level associated with each authorized user nor selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object.
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and vehicle controller (onboard computer 20) configured to enable one or more functions from a list of two or more functions (such as critical preferences, non-critical preferences, based on access level from identification of the user to limit/ prohibit access and operation of the vehicle (abstract, figs 8-10, 14-21, claim 1, col 4 line 17-col 5 line 5, col 
Regarding claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, reading to provide access level associated with each authorized user and selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object in view of Berstis disclosing read/input user ID/verification to provide security levels associated with each user and selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Regarding amended claim 17, the combination applied above includes security levels associated with each user and controller selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle, but does not expressly disclose the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle.”

Regarding amend claim 17, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle,” in view of Wood disclosing analogous art vehicle system with camera reading of identifying object to provide functions (actions / commands) including entry door/hood unlock for authorizations, limitations, restrictions of vehicle from external entry access in addition to restrictions on internal vehicles actions, commands, etc.
Regarding claim 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above to claim 17 a non-transitory computer readable medium 
Regarding claim 20, Mouser discloses a controller for a vehicle (vehicle computing device 56 including microprocessor 14 and in communication with remote server microprocessor 48 in abstract, figs. 1-3, pars 0024, 0029-0032, 0038-0048) configured to:
detect an identifying object associated with a user (camera 26 detecting driver’s license, signature or other documents of user in figs. 1-2, par 0028, 0031-0032, 0037), the identifying object having a source of authentication data (driver’s license or other document information including license number, license ID, address, birthday or other code in pars 0030-0037, 0043, 0049);

compare stored authentication data with the read authentication data; and
responsive to the read authentication data matching the stored authentication data (compare or perform authentication of match between information input from camera and stored information in abstract, par 0031-0032, 0045, 0048-0049), selectively output a signal to enable one or more functions of a vehicle to which the controller is connectable, based on the read authentication data associated with the identifying object  (selectively enable/ permit (rather than disable/ prevent) vehicle use/ operation in response to information/ code authentication/ match in abstract, pars 0027, 0031, 0036-0041, 0045-0048).
Regarding claim 20, Mouser includes user profile with user information including STATUS such as preferred customer or preferences (par 0030) and layers of authentication (par 0035), but does not expressly disclose the controller reading to provide access level associated with each authorized user nor selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object.  
Berstis discloses an analogous art system and method of authentication for a vehicle (title, abstract) having different access (security) levels including a with memory 22 storing user records 1400 with security levels associated with each authorized and 
Regarding claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, controller reading to provide access level associated with each authorized user and selectively enabling one or more functions from a list of two or more available functions of the vehicle, wherein the one or more functions are selected based on the access level associated with the user of the identifying object in view of Berstis disclosing read/input user ID/verification to provide security levels associated with each user and selectively enabling functions from a list of functions to limit/ prohibit access and operation of the vehicle.
Regarding amended claim 20, the combination applied above includes security 
Wood discloses an analogous art vehicle security system (title, abstract) with camera/ image capture read a matrix code (bar code QR code) on an identifying object (displayed on mobile phone or printed on paper in para 00148) for user code providing the action/command of selectively unlocking entry doors (and internal control of HVAC, engine) based on comparison of the read code a stored code matching and based on the user access level (title, abstract, para 0018-0021, 0024-0025).  The image captures devices may be in interior and/or on exterior of the vehicle (par 0035).  Authorizations, limitations and restrictions to actions, commands, services, and parts of the vehicle including external access (hood, door) in addition to internal access (engine, HVAC, etc.) are based on the level of access for the verified user (para 0020-0021, 0024-0025, 0028, 0044-0049, 0062-0064, 0079-0082).  
Regarding amend claim 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above the limitation of “wherein the one or more functions include enabling access through one or more entry points of the vehicle,” in view of Wood disclosing analogous art vehicle system with camera reading of identifying object to provide functions (actions / commands) including entry door/hood unlock for authorizations, limitations, restrictions of vehicle from external entry access in addition to .


Claim 2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926), Berstis (US 6198996) and (Lee ‘914 (US 4673914) or Wood (US 2018/0118164)) as applied above and further in view of Reiser (US 2014/02566594).
Regarding claim 2, Mouser discloses the authentication apparatus comprising a receiver configured to receive information from a server to which the authentication apparatus is connectable (wireless communication circuitry such as cellular circuitry 22 and/or transceiver 44 receiving information/ signals/ codes from a server 36 over WAN 50 in abstract, figs. 1-3, par 0025-0031, 0035-0048).  Mouser includes updating information at the server (par 0030), but does not expressly disclose receiver 22/44, to enable the memory comprising stored authentication data to be updated.
Reiser discloses an analogous art vehicle authentication apparatus including a vehicle hardware 600 with wireless I/O 904 allowing a rental computer/ server to update authentication information/ records at the vehicle to add/ remove authentication to enable reservation, pickup and return of vehicles in figs. 8(a), 8(b), 9, 10, par 0081, 0086-0087, 0118, 0133, 0151
Regarding claim 2, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above further comprising a receiver configured to receive information from a 
Regarding claims 13 and 14, Reiser is applied as further evidence of start time and/or end time in view of start and end times for reservation management/ scheduling in Reiser (pars 0067-0068, 0081, 0087, 0103) and Mouser disclosing reservation for vehicle rental (par 0030-0031).

Claim 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926), Berstis (US 6198996) and (Lee ‘914 (US 4673914) or Wood (US 2018/0118164)) as applied above and further in view of Kolesar (US 6177683).
Kolesar discloses an analogous system with invisible bar code used for identification/ access systems (title, abstract, col. 1 lines 1-18).  Invisible (not visible) includes infrared (IR) and ultraviolet (UV) light (col. 1 lines 19-30) that allows the advantages of saving space, prevent/ hinder counterfeiting/ forging of items/ documents such as licenses (col. 1 lines 30-43).  The barcodes of the invention emit IR (700-1100nm) light (col. 2 line 59-col. 3 line 14) that is detected by an IR camera 60 with an IR filter that passes IR (700-1200nm) to the camera for detection (col. 2 lines 15-42).  Other lights sources and filters may be used (col. 3 lines 43-55) and UV (col. 1 lines 19-
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in the combination applied above, wherein the camera comprises either or both of an ultra violet light sensor and an infra-red light sensor in view of Kolesar disclosing a camera that is an IR sensor to detect invisible barcodes that allows the advantages of saving space, prevent/ hinder counterfeiting/ forging of items/ documents such as licenses.   It further would have been obvious to have included IR sensor in view Kolesar disclosing that other light sources and filters be used and disclosing that UV and IR are both light alternatives to visible light that would provide the advantages of invisible codes.
Regarding clam 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the source authentication data comprises at least one of the following: an ultra violet security mark, an infra-red security mark, a barcode, , one or more special characters, and text in view of Kolesar disclosing IR bar codes that are invisible barcodes that allow the advantages of saving space, prevent/ hinder counterfeiting/ forging of items/ documents such as licenses.   It further would have been obvious to have included IR barcodes in view Kolesar disclosing that other light sources and filters be used and disclosing that UV and IR are both light alternatives to visible light that would provide the advantages of invisible codes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US .
Regarding claim 12, Mouser discloses memory (local database/ memory 16 in the vehicle with user identifying information and/or remote server database/ memory 46 connectable to the vehicle with user profile 38 including user identifying information in figs. 1-3 and pars 0024, 0029-0033, 0035-0036; 0042, 0048) but does not expressly disclose secure module.
Washington discloses an analogous art vehicle security system (title, abstract) with the vehicle 10 including memory 26 that is a read only (ROM) storing list of authorized drivers programmed by an automotive dealer (fig. 6, col. 3 lines 48-55) and including detection of tampering of the system 10 (col. 4 lines 55-60).   This read only and tamper detection provides memory that is programmed only by authorized dealers and secured from tampering by unauthorized users/ thieves.
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in the combination applied above, wherein the memory comprising stored authentication data forms part of a secure module of a vehicle to which the authentication apparatus is connectable, in view of Washington disclosing  read only and tamper detection provides memory that is programmed only by authorized dealers and secured from tampering by unauthorized users/ thieves.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US .
Regarding claim 12, Mouser discloses memory (local database/ memory 16 in the vehicle with user identifying information and/or remote server database/ memory 46 connectable to the vehicle with user profile 38 including user identifying information in figs. 1-3 and pars 0024, 0029-0033, 0035-0036; 0042, 0048) but does not expressly disclose secure module.
Gennermann discloses an analogous art vehicle driver authenticating system (title, abstract) with memory in which target data is secured (par 0027).  The target/ setpoint data 60 is compared to actual data to authenticate the user (abstract, pars 0005-0011).   
Regarding claim 12, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in in the combination applied above, wherein the memory comprising stored authentication data forms part of a secure module of a vehicle to which the authentication apparatus is connectable, in view of Gennermann disclosing target data secured in memory such that data for authentication comparison is secured from theft or tampering.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mouser (US 2016/0082926), Berstis (US 6198996) and (Lee ‘914 (US 4673914) or Wood (US 2018/0118164)) as applied above and further in view of Brinkmeyer (US 5838251).
Mouser discloses prevent operation after a period of time but does not expressly 
Brinkmeyer discloses an analogous vehicle anti-theft / rental system (title, abstract) that prevents access after predetermined number of vehicle starts, control processes or actuations to provide limits that reduce theft/ fraud (col. 3 lines 17-44, col. 4 lines 21-67, col. 11 lines 30-58).  Other limits, such as time, distance and geographic area are also disclosed.
Regarding claim 15, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the authentication apparatus is configured to selectively enable the one or more functions of a vehicle to which the authentication apparatus is connectable in response to detecting the identifying object associated with a user for a predetermined number of uses, wherein, when the authentication apparatus detects the identifying object associated with a user more than the predetermined number of uses, the authentication apparatus prevents the one or more functions of a vehicle to which the authentication apparatus is connectable from being enabled in view of Brinkmeyer disclosing limiting to a predetermined number of uses to reduce theft/ fraud.
Response to Arguments
Applicant’s arguments, filed 08/05/2021, with respect to the rejection(s) of claims 1-9, 11-17 and 19-20 under 35 USC 103 have been fully considered and are persuasive to overcome the prior rejections.  However, the claim are rejected as obvious in view of new rejections based on the previously applied art further in view Lee ‘914 or Wood.  
Applicant argues that neither Mouser nor Berstis teaches or suggests a controller 
This argument is not persuasive in view of Mouser and Berstis disclosing theft prevention functions and Lee ‘914 disclosing analogous art vehicle system with optical reading of identifying object to provide functions including entry door unlock for protection against theft with convenience and safety.
Applicant argues that Mouser and Berstis both disclose identifying a user based on various inputs. For example, Mouser uses an "interior" camera (i.e., integrated in the display 12) and enables/disables ignition or driving functionality; however, Mouser does not disclose the use of an "exterior" camera and enabling/disabling access to vehicle. That is, Mouser assumes that the user has already accessed the vehicle interior. Notably, the authorization process of Mouser requires the user to input an authorization code into a keypad of the HMI, which necessarily requires that the user be inside the vehicle. 
This argument is not persuasive because Mouser does not require keypad, but discloses a pin pad or touchscreen display as obvious alternative or addition to a camera or other input (par 0026-0033, 0037, 0042).  Further, Lee ’914 discloses such a user interface (buttons or optical reader) on the exterior of the vehicle/ doors (figs 4-5) for 
Applicant argues that similar to Mouser, Berstis does not disclose any type of "exterior" camera or enabling/disabling access to a vehicle; rather, like Mouser, the disclosure of Berstis assumes that the user has already accessed the vehicle interior. Indeed, Berstis requires the user to input a smart card or an ID, which necessarily requires that the user be inside the vehicle. 
This argument is not persuasive because Berstis discloses various alternative user interface inputs including smartcard reader, camera, touch pad, and number pad (fig 10, col 14 line 40-col 17 line 3).  Further, Lee ’914 discloses such a user interface (buttons or optical reader) located on the exterior of the vehicle/ doors (figs 4-5) for unlocking entry doors.  
Alternatively, the new limitation added to the independent claims would have been obvious in view of Wood disclosing vehicle security with user access level corresponding to actions/ commands to control entry door/ hood for restricting access to entry from exterior in addition to restricting internal vehicle actions/ commands.
Applicant argues that the dependent claims should be allowed for reasons that pertain to the parent claims and because the references applied to the dependent clams fail to cure the deficiencies of the references applied to the independent claims.
This argument is not persuasive because the reference applied to the independent claims are not deficient.  The rejections of the claims are proper for the reasons stated by the examiner in the rejections and the response to arguments.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 9:00 to 5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

9/8/2021							/EDWIN C HOLLOWAY III/
(571) 272-3058		Primary Examiner, Art Unit 2683